COCKRILL, C. J. In this case an administrator expended money for the preservation of his intestate’s estate, and died without having made a settlement of his accounts, and without having presented to the probate court an account of his expenditures to be allowed as expenses of administration. His personal representative presented to the administrator de bonis non of the first estate a duly verified claim for the money expended, to be allowed against the estate upon which his intestate had administered. The circuit court, on appeal, allowed a part of the claim and ordered that it be paid. The administrator de bonis non has appealed.  Expenses of administration: Allowance of. The administrator of the deceased administrator could collect nothing of the estate upon which his intestate had administered on account of expenses incurred by him in preserving the estate, until the accounts of his intestate with that estate had been audited by the probate court. Money expended by an administrator irí the preservation of the tate may be allowed by that court as expenses of administration on a final settlement of the accounts of the deceased administrator, which may be had at the instance of his personal representative; and any balance found due him on the settlement should be paid by the estate upon which he administered. But the representative of the deceased administrator cannot collect the expenses of administration from the estate upon which his intestate administered in disregard of the state of the latter’s accounts. It is only the balance due the deceased administrator after final settlement of his accounts that his administrator can collect. It was error to allow the claims, and direct their payment without a showing that a final settlement of the accounts had been had. See Yarborough v. Ward, 34 Ark., 204; Nathan v. Lehman, 39 Ib., 256. Reversed and remanded.